The Chancellor.
As the case now stands, on the pleadings and affidavits, it is apparent, I think, that there is no foundation for the bill. The affidavits on the part of the complainant going to show cruel treatment &c., which is the case made by the bilí, are not based on personal knowledge or observation; and are overcome by the affidavits on the part of the defendant. If, at a later stage of the cause, it should appear that the order now applied for should be made, the allowance can be ordered from this time or such other as the Court shall fix.
Motion denied.